Citation Nr: 0820092	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Enititlement to service connection for posttussive syncope 
(also claimed as chronic cough syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

The veteran's current chronic coughing condition and 
posttussive syncope are not related to his active military 
service.


CONCLUSION OF LAW

The veteran's current chronic coughing condition and 
posttusive syncope were not incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show treatment for 
various ailments with symptoms similar to those complained of 
presently.  The veteran was treated for bronchitis in July 
1970.  He was treated for coughing and congestion in July and 
August 1974.  The August 1974 clinician diagnosed an upper 
respiratory infection.  A March 1976 record detailed 
exertional syncope and near syncope.  The clinician used this 
description because the several episodes of near syncope 
occurred when the veteran was working.  Subsequent testing 
revealed a normal heart.  The May 1979 separation examination 
referenced a cardiac consultation that revealed no heart 
disease.

The veteran described his current symptoms at the March 2008 
Board hearing.  He stated that his first syncopal episode 
after service occurred one to two years after service.  The 
episodes occur at a sporadic frequency:  sometimes two within 
a 30 day period and then no episodes for a year or more.  The 
veteran testified that sometimes he is coughing when the 
syncope occurs and sometimes not.

The veteran's syncopal episodes and chronic cough are not 
related to the incidents in service.  The veteran has a long 
history of severe chronic obstructive pulmonary disease 
(COPD) secondary to tobacco abuse.  The claims file contains 
extensive treatment records from Alamance Regional Medical 
Center.  A VA medical opinion was obtained in December 2005.  
That opinion states that it is not likely that the veteran's 
current coughing condition is related to the conditions that 
occurred during service.  In addition to COPD, the veteran 
suffers from uncontrolled sleep apnea according to a March 
2005 VA clinical note.  The clinician informed the veteran 
that the sleep apnea was causing his cough upon waking.  
Because the veteran's current posttussive syncopal episodes 
and chronic cough are not related to service, the claim must 
be denied.



	(CONTINUED ON NEXT PAGE)
Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February and August 2005 of the information and 
evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim and by 
obtaining a medical opinion.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records, as well as private medical 
records for which the claimant authorized release to VA.  The 
veteran was also examined in connection with this claim, and 
medical opinions were requested.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Enititlement to service connection for posttussive syncope 
(also claimed as chronic cough syndrome) is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


